Title: From Louisa Catherine Johnson Adams to Abigail Smith Adams, 4 July 1816
From: Adams, Louisa Catherine Johnson
To: Adams, Abigail Smith


				
					My Dear Mother
					Ealing 4 July 1816.
				
				We have been some time now without receiving Letters from you, although we have heard of you from other branches of the family. In your last Letters to the Children you mention the approaching marriage of Susan which ere this has probably taken place should it be so I must beg you will make my congratulations acceptable with every good wish for her future happiness.We are here plunged into the great World notwithstanding our distance from London, and between three and four times a week we are not in bed until three or four oClock in the morning: the fashionable hours for entering into Society being eleven and twelve at night. I cannot conceive how it happens, but this mode of life seems to agree perfectly well with me; for I never enjoyed such health, particularly since my marriage, and I am only afraid of growing too fat.We were invited to a Ball given by the Prince Regent about a fortnight since which we attended. the ettiquette of this Court is much changed since you were here when both Ladies and Gentlemen were presented to the King now it is otherwise no Ladies are presented to the Regent and I have been twice to Carlton House by invitation without even receiving a bow from its Master I am so much of an old fashionist that I confess I feel very awkward under such circumstances and never know how to behave I do not like to find myself in a House where I am not acknowledged as an acquaintance—The hall into which we were conducted is circular and resembles very much the Rotunda which was formerly called Ranclugh and which I believe was a very fashionable place of resort when you were in England but which is now no more. It was hung with pink Cotton over which were draperies of muslin and in the centre was a hower in which the music was stationed altogether it had a pretty effect though it did not strike me very much after having witnessed the fetes in Russia upon the return of the Emperor which were infinitely more splendid and in  a far better taste. We had been there about an hour when the Queen was led in by the Prince Regent and they went round the Circle, to make their compliments to Nobility. Dancing then commenced and to the astonishment of many, Valtzing was for the first time introduced, this has given rise to many  mauvaise plaisanteries in the Papers and to some very satirical verses the English Ladies do not excel in this dance but I am not so charitable as the News paper writers and cannot attribute it to want of confidence which is certainly not the popular failing of the times. The Ball was very animated and English Country dances are quite abolished. The Women are more beautiful than I can describe; they are like the fabled Houri’s of the Turks, no language can do them justice, and this evening in whatever direction you turned your eyes you were sure to meet some lovely object. I am not partial to the manners of the English Ladies, but their beauty is so irrisistable when I see them, I forget every thing else. You will observe by this my Dear Madam that I am as foolish an enthusiast as ever. Among the curiosities of the evening the Duke of Wellington stood foremost what the world denominate great men often lose greatly by a near approach and this effect was fully produced upon me as from a ridiculous association of ideas the foolish calembourg which was made on him by a french Lady of distinction would force itself upon my mind and carried conviction of its justice and severity. she called him the Duke of Viláin Ton. We returned before Supper (in consequence of what the Corps Diplomatic of the second order thought a slight not being invited to the great Table and having no places assigned to us) in a Body and I was very thankful at being released.The next party I was at was the Dutchess of Cumberland which was last Sunday and given I imagine to shew the Q. that she is indifferent as to her approbation The Prince Regent and the Duke of Cambridge were present it is the first time of  I have seen the Princess since I left Berlin she is not so much changed as I expected All the Ministers and their Ladies the Foreign Ambassadors and Ministers with their Ladies and a large party of the Nobility formed the company there was a Concert and some good singing We staid only a short time The Ladies were superbly dressed in the height of the french fashions.On Monday night we were invited to the marriage of the Princess Mary with the Duke of Glocester the company assembled at half past eight and the Queen was handed to her Chair at ha nine The Ambassadors and Ministers Ladies were placed at the left hand of her Majesty. The Duke of Glocester took his place before the Alter and a few minutes after the Princess Mary was led in by the Duke of Cambridge and received by the Prince Regent in the most tender and affectionate manner he supported her throughout the ceremony there was something so modest so delicate in the appearance and conduct of the Bride as fascinated and charmed the whole circle who I believe joined cordially joined in the prayers for her happiness. the contrast between this ceremony and the last was painfully striking, and the really feminine loveliness of the Princess Mary who had neither Youth or Beauty to excite admiration, has stamped the other with universal disgust. It was a most interesting lesson to the Young women of the present day whose bold and forward manners render it necessary as I heard a Gentleman say the other day for men to assume towards them cold and insolent manners to keep them at a proper distance.  Among the number of my fashionable acquaintance I must mention Mr. Sanders a Negro Gentleman who came over from America in the same Vessel with the Children I have been to one Rout at his house and am invited to dine with him next Saturday to meet the Countess of Cork. and in the evening a large party of fashionables. this will amuse Mrs. Perkins. I own it strikes me as almost too ridiculous but I really feel grateful to him for his kindness to my boys of whom he appears to be very fond they are gone to pass a week at Mr. Clarksons.Present me most kindly to all the family and particularly to my father I saw Mrs. Frere the other day who begged me to present her best respects to you and the President. It is time to close this Letter. I find it requires good finances to furnish clothes now I go out so much and the Court is more expensive than ever now we go without the hoops & often we are obliged to have a much greater variety and articles as costly—I know not what will become of me next Winter Mr. A. has been informed several times that the Court of Vienna wish to enter into new relations with the United States which they say would be advantageous to both Countries the same thing has once or twice been said to me I do not know with what view. When I was in Prussia I was likewise told that the King would be glad if Mr. A would go back and make a new Treaty.I am ever affectionately yours
				
					L C. A.
				
				
			